Exhibit 10.16

ELANTEC SEMICONDUCTOR, INC.

1995 EMPLOYEE STOCK PURCHASE PLAN

As Adopted August 23, 1995
and Amended April 18, 2000

1.     ESTABLISHMENT OF PLAN

            Elantec Semiconductor, Inc., a Delaware corporation (the “ Company
”), proposes to grant options for purchase of the Company’s Common Stock, par
value $0.01, to eligible employees of the Company and its Subsidiaries (as
hereinafter defined) pursuant to this Employee Stock Purchase Plan (this “ Plan
”). For purposes of this Plan, “Parent Corporation” and “Subsidiary”
(collectively, “ Subsidiaries ”) shall have the same meanings as “parent
corporation” and “subsidiary corporation” in Sections 424(e) and 424(f),
respectively, of the Internal Revenue Code of 1986, as amended (the “ Code ”).
The Company intends this Plan to qualify as an “employee stock purchase plan”
under Section 423 of the Code (including any amendments to or replacements of
such Section), and this Plan shall be so construed. Any term not expressly
defined in this Plan but defined for purposes of Section 423 of the Code shall
have the same definition herein. A total of 450,000 shares of the Company’s
Common Stock is reserved for issuance under this Plan. Such number shall be
subject to adjustments effected in accordance with Section 14 of this Plan.

2.     PURPOSES

            The purpose of this Plan is to provide employees of the Company and
Subsidiaries designated by the Board of Directors of the Company (the “ Board ”)
as eligible to participate in this Plan with a convenient means of acquiring an
equity interest in the Company through payroll deductions, to enhance such
employees’ sense of participation in the affairs of the Company and
Subsidiaries, and to provide an incentive for continued employment. “
Participating Subsidiaries ” are Parent Corporations or Subsidiaries that the
Board designates from time to time as corporations that shall participate in
this Plan.

3.     ADMINISTRATION

            This Plan may be administered by the Board or by a committee
appointed by the Board (the “ Committee ”) consisting of at least two (2)
members of the Board, each of whom is a Non-Employee Director as defined in Rule
16b-3(i) of the Securities Exchange Act of 1934, as amended (the “ Exchange Act
”). As used in this Plan, references to the “Committee” shall mean either such
committee or the Board if no committee has been established. Subject to the
provisions of this Plan and the limitations of Section 423 of the Code or any
successor provision in the Code, all questions of interpretation or application
of this Plan shall be determined by the Board and its decisions shall be final
and binding upon all participants. Members of the Board



--------------------------------------------------------------------------------


Elantec Semiconductor, Inc.
1995 Employee Stock Purchase Plan

shall receive no compensation for their services in connection with the
administration of this Plan, other than standard fees as established from time
to time by the Board for services rendered by Board members serving on Board
committees. All expenses incurred in connection with the administration of this
Plan shall be paid by the Company.

4.     ELIGIBILITY

            Any employee of the Company or the Subsidiaries is eligible to
participate in an Offering Period (as hereinafter defined) under this Plan
except the following:

            (a)   employees who are not employed by the Company or Subsidiaries
one (1) month before the beginning of such Offering Period;

            (b)   employees who are customarily employed for less than twenty
(20) hours per week;

            (c)   employees who are customarily employed for less than five (5)
months in a calendar year;

            (d)   employees who, together with any other person whose stock
would be attributed to such employee pursuant to Section 424(d) of the Code, own
stock or hold options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or any of its Subsidiaries or who, as a result of being granted an option under
this Plan with respect to such Offering Period, would own stock or hold options
to purchase stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company or any of its
Subsidiaries.

            (e)   individuals who provide services to the Company or any of its
Participating Subsidiaries as independent contractors who are reclassified as
common law employees for any reason except for federal income and employment tax
purposes.

5.     OFFERING DATES

            The Offering Periods of this Plan (the “ Offering Period ”) shall be
of 6 months duration. Payroll deductions of each participant are accumulated
under this Plan during the Offering Periods. The first day of each Offering
Period is referred to as the “Offering Date”. The last business day of each
Offering Period is referred to as the “Purchase Date”. The Board shall have the
power to determine the dates of Offering Periods or change the duration of
Offering Periods without stockholder approval.

6.     PARTICIPATION IN THIS PLAN

            Eligible employees may become participants in an Offering Period
under this Plan on the first Offering Date after satisfying the eligibility
requirements by delivering a subscription agreement to the Company’s or
Subsidiary’s (whichever employs such employee) treasury department (the “
Treasury Department ”) not later than the 15th day of the month before such
Offering Date unless a later time for filing the subscription agreement
authorizing payroll deduc-

- 2 -



--------------------------------------------------------------------------------


Elantec Semiconductor, Inc.
1995 Employee Stock Purchase Plan

tions is set by the Board for all eligible employees with respect to a given
Offering Period. An eligible employee who does not deliver a subscription
agreement to the Treasury Department by such date after becoming eligible to
participate in such Offering Period shall not participate in that Offering
Period or any subsequent Offering Period unless such employee enrolls in this
Plan by filing a subscription agreement with the Treasury Department not later
than the 15th day of the month preceding a subsequent Offering Date. Once an
employee becomes a participant in an Offering Period, such employee will
automatically participate in the Offering Period commencing immediately
following the last day of the prior Offering Period unless the employee
withdraws or is deemed to withdraw from this Plan or terminates further
participation in the Offering Period as set forth in Section 11 below. Such
participant is not required to file any additional subscription agreement in
order to continue participation in this Plan.

7.     GRANT OF OPTION ON ENROLLMENT

            Enrollment by an eligible employee in this Plan with respect to an
Offering Period will constitute the grant (as of the Offering Date) by the
Company to such employee of an option to purchase on the Purchase Date up to
that number of shares of Common Stock of the Company determined by dividing (a)
the amount accumulated in such employee’s payroll deduction account during such
Offering Period by (b) the lower of (i) eighty-five percent (85%) of the fair
market value of a share of the Company’s Common Stock on the Offering Date (but
in no event less than the par value of a share of the Company’s Common Stock) or
(ii) eighty-five percent (85%) of the fair market value of a share of the
Company’s Common Stock on the Purchase Date (but in no event less than the par
value of a share of the Company’s Common Stock); provided, however, that the
number of shares of the Company’s Common Stock subject to any option granted
pursuant to this Plan shall not exceed the lesser of (a) the maximum number of
shares set by the Board pursuant to Section 10(d) below with respect to the
applicable Offering Period, or (b) the maximum number of shares which may be
purchased pursuant to Section 10(b) below with respect to the applicable
Offering Period. The fair market value of a share of the Company’s Common Stock
shall be determined as provided in Section 8 hereof.

8.     PURCHASE PRICE

            The purchase price per share at which a share of Common Stock will
be sold in any Offering Period shall be eighty-five percent (85%) of the lesser
of:

            (a)   The fair market value on the Offering Date; or

            (b)   The fair market value on the Purchase Date;

provided, however, that in no event may the purchase price per share of the
Company’s Common Stock be below the par value per share of the Company’s Common
Stock.

            For purposes of this Plan, the term “fair market value” on a given
date shall mean the fair market value of the Company’s Common Stock, par value
$0.01, as determined by the Committee from time to time in good faith. If such
Common Stock is then quoted on the Nasdaq National Market, its last reported
sale price on the Nasdaq National Market or, if no such reported sale

- 3 -



--------------------------------------------------------------------------------


Elantec Semiconductor, Inc.
1995 Employee Stock Purchase Plan

takes place on such date, the average of the closing bid and asked prices. If
such Common Stock is publicly traded and is then listed on a national securities
exchange, the last reported sale price or, if no such reported sale takes place
on such date, the average of the closing bid and asked prices on the principal
national securities exchange on which the Common Stock is listed or admitted to
trading. If such Common Stock is publicly traded but is not quoted on the Nasdaq
National Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on such date, as
reported by The Wall Street Journal for the over-the-counter market.

9.     PAYMENT OF PURCHASE PRICE; CHANGES IN PAYROLL DEDUCTIONS; ISSUANCE OF
SHARES

            (a)   The purchase price of the shares is accumulated by regular
payroll deductions made during each Offering Period. The deductions are made as
a percentage of the participant’s compensation in one percent (1%) increments
not less than two percent (2%) nor greater than ten percent (10%) or such lower
limit set by the Committee. Compensation shall mean all W-2 compensation,
including, but not limited to base salary, wages, commissions, overtime, shift
premiums and bonuses, plus draws against commissions; provided, however, that
for purposes of determining a participant’s compensation, any election by such
participant to reduce his or her regular cash remuneration under Sections 125 or
401(k) of the Code shall be treated as if the participant did not make such
election. Payroll deductions shall commence on the first payday following the
Offering Date and shall continue to the end of the Offering Period unless sooner
altered or terminated as provided in this Plan.

            (b)   A participant may lower (but not increase) the rate of payroll
deductions during an Offering Period by filing with the Treasury Department a
new authorization for payroll deductions, in which case the new rate shall
become effective for the next payroll period commencing more than fifteen (15)
days after the Treasury Department’s receipt of the authorization and shall
continue for the remainder of the Offering Period unless changed as described
below. Such change in the rate of payroll deductions may be made at any time
during an Offering Period, but not more than one (1) change may be made
effective during any Offering Period. A participant may increase or decrease the
rate of payroll deductions for any subsequent Offering Period by filing with the
Treasury Department a new authorization for payroll deductions not later than
the 15th day of the month before the beginning of such Offering Period.

            (c)   All payroll deductions made for a participant are credited to
his or her account under this Plan and are deposited with the general funds of
the Company. No interest accrues on the payroll deductions. All payroll
deductions received or held by the Company may be used by the Company for any
corporate purpose, and the Company shall not be obligated to segregate such
payroll deductions.

            (d)   On each Purchase Date, so long as this Plan remains in effect
and provided that the participant has not submitted a signed and completed
withdrawal form before that date which notifies the Company that the participant
wishes to withdraw from that Offering Period under this Plan and have all
payroll deductions accumulated in the account maintained on behalf of the
participant as of that date returned to the participant, the Company shall apply
the funds then in the

- 4 -



--------------------------------------------------------------------------------


Elantec Semiconductor, Inc.
1995 Employee Stock Purchase Plan

participant’s account to the purchase of whole shares of Common Stock reserved
under the option granted to such participant with respect to the Offering Period
to the extent that such option is exercisable on the Purchase Date. The purchase
price per share shall be as specified in Section 8 of this Plan. Any cash
remaining in a participant’s account after such purchase of shares shall be
refunded to such participant in cash, without interest. In the event that this
Plan has been oversubscribed, all funds not used to purchase shares on the
Purchase Date shall be returned to the participant, without interest. No Common
Stock shall be purchased on a Purchase Date on behalf of any employee whose
participation in this Plan has terminated prior to such Purchase Date.

            (e)   As promptly as practicable after the Purchase Date, the
Company shall arrange the delivery to each participant of a certificate
representing the shares purchased upon exercise of his option.

            (f)   During a participant’s lifetime, such participant’s option to
purchase shares hereunder is exercisable only by him or her. The participant
will have no interest or voting right in shares covered by his or her option
until such option has been exercised. Shares to be delivered to a participant
under this Plan will be registered in the name of the participant or in the name
of the participant and his or her spouse.

10.     LIMITATIONS ON SHARES TO BE PURCHASED

            (a)   No employee shall be entitled to purchase stock under this
Plan at a rate which, when aggregated with his or her rights to purchase stock
under all other employee stock purchase plans of the Company or any Subsidiary,
exceeds $25,000 in fair market value, determined as of the Offering Date (or
such other limit as may be imposed by the Code) for each calendar year in which
the employee participates in this Plan.

            (b)   No more than two hundred percent (200%) of the number of
shares determined by using eighty-five percent (85%) of the fair market value of
a share of the Company’s Common Stock on the Offering Date as the denominator
may be purchased by a participant on any single Purchase Date.

            (c)   Unless otherwise determined by the Board, no more than a total
of 112,500 shares may be purchased by all employees participating in this Plan
on any one Purchase Date. If the number of shares to be purchased on a Purchase
Date by all employees participating in this Plan exceeds 112,500 shares, the
Company will make a pro rata allocation of the 112,500 shares in as uniform
manner as shall be practicable and as the Board shall determine to be equitable.
In such event, the Company shall give written notice of such reduction of the
number of shares to be purchased under a participant’s option to each
participant affected thereby.

            (d)   No employee shall be entitled to purchase more than the
Maximum Share Amount (as defined below) on any single Purchase Date. Not less
than thirty (30) days prior to the commencement of any Offering Period, the
Board may, in its sole discretion, set a maximum number of shares which may be
purchased by any employee at any single Purchase Date (hereinafter the “ Maximum
Share Amount ”). In no event shall the Maximum Share Amount exceed the amounts
permitted under Section 10(b) above. If a new Maximum Share Amount is

- 5 -



--------------------------------------------------------------------------------


Elantec Semiconductor, Inc.
1995 Employee Stock Purchase Plan

set, then all participants must be notified of such Maximum Share Amount not
less than fifteen (15) days prior to the commencement of the next Offering
Period. Once the Maximum Share Amount is set, it shall continue to apply with
respect to all succeeding Purchase Dates and Offering Periods unless revised by
the Board as set forth above.

            (e)   If the number of shares to be purchased on a Purchase Date by
all employees participating in this Plan exceeds the number of shares then
available for issuance under this Plan, then the Company will make a pro rata
allocation of the remaining shares in as uniform a manner as shall be reasonably
practicable and as the Board shall determine to be equitable. In such event, the
Company shall give written notice of such reduction of the number of shares to
be purchased under a participant’s option to each participant affected thereby.

            (f)   Any payroll deductions accumulated in a participant’s account
which are not used to purchase stock due to the limitations in this Section 10
shall be returned to the participant as soon as practicable after the end of the
Offering Period, without interest.

11.     WITHDRAWAL

            (a)   Each participant may withdraw from an Offering Period under
this Plan by signing and delivering to the Treasury Department a written notice
to that effect on a form provided for such purpose. Such withdrawal may be
elected at any time at least fifteen (15) days prior to the end of an Offering
Period.

            (b)   Upon withdrawal from this Plan, the accumulated payroll
deductions shall be returned to the withdrawn participant, without interest, and
his or her interest in this Plan shall terminate. In the event a participant
voluntarily elects to withdraw from this Plan, he or she may not resume his or
her participation in this Plan during the same Offering Period, but he or she
may participate in any Offering Period under this Plan which commences on a date
subsequent to such withdrawal by filing a new authorization for payroll
deductions in the same manner as set forth above for initial participation in
this Plan.

12.     TERMINATION OF EMPLOYMENT

            Termination of a participant’s employment for any reason, including
retirement, death or the failure of a participant to remain an eligible
employee, immediately terminates his or her participation in this Plan. In such
event, the payroll deductions credited to the participant’s account will be
returned to him or her or, in the case of his or her death, to his or her legal
representative, without interest. For purposes of this Section 12, an employee
will not be deemed to have terminated employment or failed to remain in the
continuous employ of the Company in the case of sick leave, military leave, or
any other leave of absence approved by the Board; provided that such leave is
for a period of not more than ninety (90) days or reemployment upon the
expiration of such leave is guaranteed by contract or statute.

13.     RETURN OF PAYROLL DEDUCTIONS

            In the event a participant’s interest in this Plan is terminated by
withdrawal, termination of employment or otherwise, or in the event this Plan is
terminated by the Board, the Company shall

- 6 -



--------------------------------------------------------------------------------


Elantec Semiconductor, Inc.
1995 Employee Stock Purchase Plan

promptly deliver to the participant all payroll deductions credited to such
participant’s account. No interest shall accrue on the payroll deductions of a
participant in this Plan.

14.     CAPITAL CHANGES

            Subject to any required action by the stockholders of the Company,
the number of shares of Common Stock covered by each option under this Plan
which has not yet been exercised and the number of shares of Common Stock which
have been authorized for issuance under this Plan but have not yet been placed
under option (collectively, the “ Reserves ”), as well as the price per share of
Common Stock covered by each option under this Plan which has not yet been
exercised, shall be proportionately adjusted for any increase or decrease in the
number of issued and outstanding shares of Common Stock of the Company resulting
from a stock split or the payment of a stock dividend (but only on the Common
Stock) or any other increase or decrease in the number of issued and outstanding
shares of Common Stock effected without receipt of any consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration”; and provided, further, that the price per share of Common Stock
shall not be reduced below its par value per share. Such adjustment shall be
made by the Board, whose determination shall be final, binding and conclusive.
Except as expressly provided herein, no issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to an option.

            In the event of the proposed dissolution or liquidation of the
Company, the Offering Period will terminate immediately prior to the
consummation of such proposed action, unless otherwise provided by the Board.
The Board may, in the exercise of its sole discretion in such instances, declare
that the options under this Plan shall terminate as of a date fixed by the Board
and give each participant the right to exercise his or her option as to all of
the optioned stock, including shares which would not otherwise be exercisable.
In the event of a proposed sale of all or substantially all of the assets of the
Company, or the merger or consolidation of the Company with or into another
corporation, each option under this Plan shall be assumed or an equivalent
option shall be substituted by such successor corporation or a parent or
subsidiary of such successor corporation, unless the Board determines, in the
exercise of its sole discretion and in lieu of such assumption or substitution,
that the participant shall have the right to exercise the option as to all of
the optioned stock. If the Board makes an option exercisable in lieu of
assumption or substitution in the event of a merger, consolidation or sale of
assets, the Board shall notify the participant that the option shall be fully
exercisable for a period of twenty (20) days from the date of such notice, and
the option will terminate upon the expiration of such period.

            The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per share of Common Stock covered by each outstanding option, in the event that
the Company effects one or more reorganizations, recapitalizations, rights
offerings or other increases or reductions of shares of its outstanding Common
Stock, or in the event of the Company being consolidated with or merged into any
other

- 7 -



--------------------------------------------------------------------------------


Elantec Semiconductor, Inc.
1995 Employee Stock Purchase Plan

corporation; provided, that the price per share of Common Stock shall not be
reduced below its par value per share.

15.     NON-ASSIGNABILITY

            Neither payroll deductions credited to a participant’s account nor
any rights with regard to the exercise of an option or to receive shares under
this Plan may be assigned, transferred, pledged or otherwise disposed of in any
way (other than by will, the laws of descent and distribution or as provided in
Section 22 hereof) by the participant. Any such attempt at assignment, transfer,
pledge or other disposition shall be void and without effect.

16.     REPORTS

            Individual accounts will be maintained for each participant in this
Plan. Each participant shall receive promptly after the end of each Offering
Period a report of his or her account setting forth the total payroll deductions
accumulated, the number of shares purchased, the per share price thereof and the
remaining cash balance, if any, carried forward to the next Offering Period.

17.     NOTICE OF DISPOSITION

            Each participant shall notify the Company if the participant
disposes of any of the shares purchased in any Offering Period pursuant to this
Plan if such disposition occurs within two (2) years from the Offering Date or
within one (1) year from the Purchase Date on which such shares were purchased
(the “ Notice Period ”). Unless such participant is disposing of any of such
shares during the Notice Period, such participant shall keep the certificates
representing such shares in his or her name (and not in the name of a nominee)
during the Notice Period. The Company may, at any time during the Notice Period,
place a legend or legends on any certificate representing shares acquired
pursuant to this Plan requesting the Company’s transfer agent to notify the
Company of any transfer of the shares. The obligation of the participant to
provide such notice shall continue notwithstanding the placement of any such
legend on the certificates.

18.     NO RIGHTS TO CONTINUED EMPLOYMENT

            Neither this Plan nor the grant of any option hereunder shall confer
any right on any employee to remain in the employ of the Company or any
Subsidiary, or restrict the right of the Company or any Subsidiary to terminate
such employee’s employment.

19.     EQUAL RIGHTS AND PRIVILEGES

            All eligible employees shall have equal rights and privileges with
respect to this Plan so that this Plan qualifies as an “employee stock purchase
plan” within the meaning of Section 423 or any successor provision of the Code
and the related regulations. Any provision of this Plan which is inconsistent
with Section 423 or any successor provision of the Code shall, without further
act or amendment by the Company or the Board, be reformed to comply with the
requirements of Section 423. This Section 19 shall take precedence over all
other provisions in this Plan.

20.     NOTICES

- 8 -



--------------------------------------------------------------------------------


Elantec Semiconductor, Inc.
1995 Employee Stock Purchase Plan

            All notices or other communications by a participant to the Company
under or in connection with this Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

21.     TERM; STOCKHOLDER APPROVAL

            This Plan became effective on the effective date of the Company’s
registration statement filed with, and declared effective by, the Securities and
Exchange Commission (the “ SEC ”) under the Securities Act of 1933, as amended
(the “ Securities Act ”), for the Company’s initial public offering (the “
Registration Statement ”). This Plan was approved by the stockholders of the
Company, in accordance with applicable corporate law, within twelve (12) months
after the date this Plan was adopted by the Board. This Plan shall continue
until the earlier to occur of (a) termination of this Plan by the Board (which
termination may be effected by the Board at any time), (b) issuance of all of
the shares of Common Stock reserved for issuance under this Plan, or (c) ten
(10) years from the adoption of this Plan by the Board.

22.     DESIGNATION OF BENEFICIARY

            (a)   A participant may file a written designation of a beneficiary
who is to receive any shares and cash, if any, from the participant’s account
under this Plan in the event of such participant’s death subsequent to the end
of an Offering Period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under this Plan in the event
of such participant’s death prior to a Purchase Date.

            (b)   Such designation of beneficiary may be changed by the
participant at any time by written notice. In the event of the death of a
participant and in the absence of a beneficiary validly designated under this
Plan who is living at the time of such participant’s death, the Company shall
deliver such shares or cash to the executor or administrator of the estate of
the participant, or if no such executor or administrator has been appointed (to
the knowledge of the Company), the Company, in its discretion, may deliver such
shares or cash to the spouse or to any one or more dependents or relatives of
the participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.

23.     CONDITIONS UPON ISSUANCE OF SHARES; LIMITATION ON SALE OF SHARES

            Shares shall not be issued with respect to an option unless the
exercise of such option and the issuance and delivery of such shares pursuant
thereto shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange or automated quotation system upon which the shares may then be listed,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.

- 9 -



--------------------------------------------------------------------------------


Elantec Semiconductor, Inc.
1995 Employee Stock Purchase Plan

24.     APPLICABLE LAW

            This Plan shall be governed by the substantive laws (excluding the
conflict of laws rules) of the State of Delaware.

25.     AMENDMENT OR TERMINATION OF THIS PLAN

            The Board may at any time amend, terminate or the extend the term of
this Plan, except that any such termination cannot affect options previously
granted under this Plan, nor may any amendment make any change in an option
previously granted which would adversely affect the right of any participant,
nor may any amendment be made without approval of the stockholders of the
Company obtained in accordance with Section 21 hereof within twelve (12) months
of the adoption of such amendment (or earlier if required by Section 21) if such
amendment would:

            (a)   increase the number of shares that may be issued under this
Plan; or

            (b)   change the designation of the employees (or class of
employees) eligible for participation in this Plan.

- 10 -